UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2007 HARLEYSVILLE NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-15237 23-2210237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 483 Main Street, Harleysville, PA 19438 (Address of principal executive offices) (Zip Code) 215-256-8851 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- CURRENT REPORT ON FORM8-K Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 9, 2007, the Registrant amended Article 24, Sections 24.1 and 24.2 of its Bylaws to provide for uncertificated shares. The Amended and Restated Bylaws are attached hereto as Exhibit 3(ii) and are incorporated in this Item 5.03 by reference. -2- ITEM 9.01 Financial Statements and Exhibits (a) Financial Statements and Exhibits None. (b) Pro Forma Financial Information None. (c) Shell Company Transactions. Not applicable. (d) Exhibits. ExhibitNumber Description 3(ii) Amended and Restated Bylaws. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form8-K to be signed on its behalf by the undersigned, thereunto duly authorized. HARLEYSVILLE NATIONAL CORPORATION (Registrant) Dated: August 9, 2007 /s/ George S. Rapp George S. Rapp Executive Vice President, and Chief Financial Officer -4- Exhibit Index ExhibitNumber Description 3(ii) Amended and Restated Bylaws. -5-
